I cannot concur in the judgment of reversal in this case. From an examination of the transcript of record, I find that there is substantial evidence which, if believed by the jury, was ample to justify the verdict which was rendered by it. Nelson v. State ex rel. Quigg, 156 Fla. 189, 23 So.2d 136, and cases therein cited.
Moreover, it is reasonable to assume that the Circuit Judge likewise heard this evidence and believed it to be sufficient to sustain the verdict. He denied the motion for new trial.
It is my conclusion that the judgment should be affirmed.